Citation Nr: 0308724	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted so 
as to permit a reopening of the veteran's claim for service 
connection for a fungus disorder of the ears.  

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for residuals of a 
right wrist injury.  

5.  Entitlement to service connection for residuals of a 
hernia.  

6.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).  

7.  Entitlement to service connection for a skin disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from February 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO).

The matters of entitlement to service connection for a fungus 
disorder of the ears; residuals of a head injury; a sleep 
disorder; residuals of a right wrist injury; residuals of a 
hernia; GERD; and a skin disorder are the subjects of the 
Remand herein below.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's new and material issue appeal.

2.  The RO denied entitlement to service connection for a 
fungus disorder of the ears in a rating decision dated in 
October 1964; notice of that decision was given, and the 
veteran did not perfect an appeal.  

3.  The veteran filed a claim to reopen his service 
connection claim for a fungus disorder of the ears in 
February 2000.  

4.  Evidence received since the October 1964 rating decision 
is neither duplicative nor cumulative of evidence previously 
received and bears directly and substantially on the matter 
under consideration.  


CONCLUSIONS OF LAW

1.  The October 1964 rating decision that denied service 
connection for a fungus disorder of the ears is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim has been submitted so as to permit a reopening of 
the veteran's claim for service connection for a fungus 
disorder of the ears.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  

Review of the claims folder reveals that the RO provided the 
veteran with the applicable law and regulations.  The RO 
issued rating decisions dated in October 1964, June 2000, and 
September 2001; notice of the rating decisions; and the 
statement of the case (SOC) dated in February 2002, which 
includes the provisions of the VCAA.  Also, the RO has 
attempted to obtain additional evidence in support of the 
veteran's claim and has indicated the evidence needed to 
substantiate his claim, including what evidence the veteran 
and VA were to obtain.  Thus, the Board is satisfied that the 
RO has duly provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  The 
amendments to 38 C.F.R. § 3.156(a), defining new and material 
evidence, are effective only for claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  In this case, the veteran's claim was filed prior to 
August 29, 2001, and therefore, these changes are not 
applicable in the present case.

Analysis

New and material evidence 

The veteran claims that he has submitted new and material 
evidence in support of his service connection claim for a 
fungus disorder of the ears since the last and final 
disallowance in October 1964.  

The fact that the RO may have determined that new and 
material evidence was presented and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  The Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
going to the merits.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this particular case, the RO denied service connection for 
a fungus disorder of the ears in the October 1964 rating 
decision for a lack of evidence to substantiate disability at 
that time.  The veteran was provided notice of the decision 
and his appellate rights.  The veteran never filed a notice 
of disagreement with that rating; thus, the October 1964 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  In the October 
1964 rating decision, the RO considered the veteran's service 
medical records and findings from a VA examination conducted 
in September 1964.  During that examination, the examiner 
found no evidence of a fungus disorder of the ears in spite 
of the veteran's complaints to the contrary.  Thus, on that 
basis, the RO denied the veteran's service connection claim.  

The Board concludes that the veteran has submitted new and 
material evidence in support of his service connection claim 
so as to warrant a reopening of the claim.  In other words, 
the veteran has submitted evidence that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Specifically, the veteran has submitted personal statements 
and most significantly, photocopies of personal letters 
written during service postmarked on August 30, 1944, 
September 13, 1944, September 28, 1944, February 8, 1945, 
February 10, 1945, February 17, 1945, May 8, 1945, May 12, 
1945, and June 18, 1945.  In some of those letters, the 
veteran complained of problems with fungus in the right ear 
while he was in service.  This is presumed credible evidence 
for the purpose of reopening the veteran's service connection 
claim.  Justus v. Principi, 3 Vet. App. 510, 513.  Thus, the 
Board notes that the evidence is clearly new, as it was not 
associated with the record at the time of the prior rating 
decision in October 1964.  Furthermore, the evidence is 
material, in that it supports evidence of incurrence in 
service of a fungus disorder of the ears, which is probative 
of the issue of the veteran's service connection claim.  

In view of the above, the Board concludes that the veteran 
has submitted new and material evidence in support of his 
service connection claim for fungus of the ears, and as such, 
his service connection claim is thereby reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim to this extent is granted.


REMAND

With respect to each of the veteran's service connection 
claims noted herein, the Board notes that there are no recent 
medical examinations or current outpatient records so as to 
adequately adjudicate the above matters on the merits of the 
claims.  Other than private evaluations dated in March and 
April 1999, which do not address all of the veteran's claimed 
disabilities, there are no pertinent clinical data of record 
so as to determine the existence of current disabilities.  
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board regrets any inconvenience that this Remand may 
cause; however, because the record as it stands currently is 
inadequate for the purpose of rendering an informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the respective claims.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  Therefore, the Board directs that 
the RO complete the following directives to ensure an 
equitable adjudication of these above-noted matters.  

1.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who have treated the 
veteran for disabilities associated with 
fungus disorder of the ears; residuals of 
an injury to the head; symptoms related 
to sleep disorder; residuals of injury to 
the right wrist; residuals of a hernia; 
symptoms associated with GERD; and a skin 
disorder to include psoriasis and skin 
cancer.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
examination to determine the existence of 
current disabilities associated with the 
veteran's claimed disorders as noted 
herein.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should then render an opinion a to 
whether it is as least as likely as not 
that the veteran's current disabilities, 
if any, are related to his period of 
service.  

The examiner should take particular 
notice of the January 7, 2001, statement 
by a private physician from Bucks-Mont 
Dermatology Associates to the effect that 
the veteran incurred significant exposure 
to tropical ultraviolet light during 
service, and that "it is most likely 
that his skin cancer is a result of his 
extensive history of sun exposure."  The 
examiner's attention should also be drawn 
to the July 2000 statement by a private 
physician to the effect that "in part, 
some of these [diseases] seem to relate 
to his time in the service."  Also, the 
examiner should take note of the Delaware 
Valley Dermatology Report dated in August 
2000 in which the physician noted the 
veteran's exposure to the sun during 
military service from 1942 to 1946.

3.  The RO should inform the veteran that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claims.  
38 C.F.R. § 3.655 (2002).

4.  Again, the RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



__________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


